                                                                     Case 2:17-cv-03007-APG-VCF Document 240 Filed 05/29/20 Page 1 of 5



                                                                 1    ALVERSON TAYLOR & SANDERS
                                                                      LEANN SANDERS, ESQ.
                                                                 2    Nevada Bar No.: 000390
                                                                      COURTNEY CHRISTOPHER, ESQ.
                                                                 3
                                                                      Nevada Bar No.: 012717
                                                                 4    6605 Grand Montecito Parkway, Ste. 200
                                                                      Las Vegas, NV 89149
                                                                 5    (702) 384-7000
                                                                      efile@alversontaylor.com
                                                                 6    Attorneys for Defendant KEN B. PRIVETT
                                                                 7
                                                                                                UNITED STATES DISTRICT COURT
                                                                 8                                   DISTRICT OF NEVADA
                                                                                                              **
                                                                 9
                                                                10     DIAMOND RESORTS U.S. COLLECTION                    Case No.: 2:17-03007-APG-VCF
                                                                       DEVELOPMENT, LLC, a Delaware limited
                                                                11     liability company,                                 AMENDED STIPULATION AND
ALVERSON TAYLOR & SANDERS




                                                                                          Plaintiffs,                     ORDER REGARDING DEFENDANT
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                                                        REED HEIN & ASSOCIATES, LLC, d/b/a
                                                                       vs.                                                TIMESHARE EXIT TEAM’S NON-
                                                                13
                                                                                                                          ASSERTION OF PRIVILEGE
                                    LAS VEGAS, NV 89149




                                                                       REED HEIN & ASSOCIATES, LLC, d/b/a
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                       TIMESHARE EXIT TEAM, a Washington
                                                                15     limited liability company, BRANDON
                                                                       REED, an individual and citizen of the State
                                                                16     of Washington, TREVOR HEIN, an
                                                                17     individual and citizen of Canada; THOMAS
                                                                       PARENTAU, an individual and citizen of the
                                                                18     State of Washington; HAPPY HOUR MEDIA
                                                                       GROUP, LLC, a Washington limited liability
                                                                19     company; MITCHELL R. SUSSMAN, ESQ.,
                                                                       d/b/a THE LAW OFFICES OF MITCHELL
                                                                20
                                                                       REED SUSSMAN & ASSOCIATES, an
                                                                21     individual and citizen of the State of
                                                                       California; SCHROETER, GOLDMARK &
                                                                22     BENDER, P.S. a Washington professional
                                                                       services corporation; and KEN B. PRIVETT,
                                                                23     ESQ., a citizen of the State of Oklahoma,
                                                                24
                                                                                          Defendants.
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                      1                                  CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 240 Filed 05/29/20 Page 2 of 5



                                                                 1    AMENDED STIPULATION AND ORDER REGARDING DEFENDANT REED HEIN &
                                                                        ASSOCIATES, LLC, d/b/a TIMESHARE EXIT TEAM’S NON-ASSERTION OF
                                                                 2                                 PRIVILEGE
                                                                 3
                                                                             COMES NOW, Defendant KEN B. PRIVETT, ESQ. (hereinafter “Privett”), by and
                                                                 4
                                                                      through his attorneys of record, ALVERSON TAYLOR & SANDERS, and Defendant REED
                                                                 5
                                                                      HEIN & ASSOCIATES, LLC, d/b/a TIMESHARE EXIT TEAM (“TET”), by and through their
                                                                 6
                                                                      attorneys of record, GORDON REES SCULLY MANSUKHANI LLP, and LAW OFFICES OF
                                                                 7
                                                                      PANDA KROLL, hereby stipulate and agree as follows:
                                                                 8
                                                                             A.      On Tuesday, May 26, 2020, TET and Privett filed a proposed Stipulation and
                                                                 9
                                                                      Order for Defendant Reed Hein & Associates, LLC dba Timeshare Exit Team to Waive the
                                                                10
                                                                      Attorney-Client Privilege. Said proposed Stipulation and Order is pending before the Court.
                                                                11
ALVERSON TAYLOR & SANDERS




                                                                             B.      The instant Amended Stipulation and Order Regarding Defendant Reed Hein &
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                      Associates, LLC dba Timeshare Exit Team’s Non-Assertion of Privilege shall amend and
                                                                13
                                    LAS VEGAS, NV 89149




                                                                      replace the May 26, 2020 proposed Stipulation and Order as stated below.
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                             C.      This amendment is not sought for the purpose of delay but to clarify the parties’
                                                                15
                                                                      intent in the prior proposed Stipulation and Order.
                                                                16
                                                                             TET does not, and will not, assert a claim to attorney-client privilege and the work-
                                                                17
                                                                      product privilege over communications between Privett and TET insofar as the communications
                                                                18
                                                                      relate to Privett’s work representing TET customers. Inasmuch as these communications were
                                                                19
                                                                      such that Privett provided legal advice to TET, separate from Privett’s work representing TET
                                                                20
                                                                      customers, TET asserts privilege over these communications.
                                                                21
                                                                             This stipulation does not address any potential privileges that may exist as to Privett and
                                                                22
                                                                      individual TET customers.
                                                                23
                                                                      ///
                                                                24
                                                                      ///
                                                                25
                                                                      ///
                                                                26
                                                                      ///
                                                                27
                                                                      ///
                                                                28
                                                                      ///


                                                                                                                      2                                     CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 240 Filed 05/29/20 Page 3 of 5



                                                                 1                                Diamond Resorts International, et al. v. Reed Hein & Assoc., et al.
                                                                 2                                                             Case No.: 2:17-03007-APG-VCF
                                                                            Stipulation and Order For Defendant Reed Hein & Associates, LLC dba Timeshare Exit
                                                                 3                                                           Team’s Non-Assertion of Privilege
                                                                 4
                                                                             IT IS SO STIPULATED.
                                                                 5
                                                                      Dated this 29th day of May, 2020                   Dated this 29th day of May, 2020
                                                                 6
                                                                 7    GORDON REES SCULLY MANSUKHANI LLP                  ALVERSON TAYLOR & SANDERS
                                                                      LAW OFFICES OF PANDA KROLL
                                                                 8
                                                                      /s/ Dione C. Wrenn                                 /s/ LeAnn Sanders
                                                                 9    DAVID T. GLUTH II, ESQ.                            LEANN SANDERS, ESQ.
                                                                      Nevada Bar No.: 010596                             Nevada Bar No.: 000390
                                                                10
                                                                      ROBERT S. LARSEN, ESQ.                             COURTNEY CHRISTOPHER, ESQ.
                                                                11    Nevada Bar No.: 007785                             Nevada Bar No.: 012717
ALVERSON TAYLOR & SANDERS




                                                                      DIONE C. WRENN, ESQ.                               6605 Grand Montecito Parkway, Suite 200
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12    Nevada Bar No.: 013285                             Las Vegas, Nevada 89149
                                                                      GORDON REES SCULLY MANSUKHANI LLP                  Attorneys for Defendant
                                                                13    300 S. Fourth Street, Suite 1550
                                    LAS VEGAS, NV 89149




                                                                                                                         KEN B. PRIVETT, ESQ.
                                                                      Las Vegas, NV 89101
                                        (702) 384-7000




                                                                14
                                          LAWYERS




                                                                15    AND

                                                                16    PANDA KROLL, ESQ.
                                                                      LAW OFFICES OF PANDA KROLL
                                                                17
                                                                      5999-B Ridgeview Street
                                                                18    Camarillo, CA 93012
                                                                      Attorneys for Defendants
                                                                19    REID HEIN & ASSOCIATES, LLC,
                                                                      BRANDON REED, THOMAS
                                                                20    PARENTAU,TREVOR HEIN, and HAPPY
                                                                21    HOUR MEDIA GROUP

                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                     3                                      CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 240 Filed 05/29/20 Page 4 of 5



                                                                 1                              Diamond Resorts International, et al. v. Reed Hein & Assoc., et al.
                                                                                                                                Case No.: 2:17-03007-APG-VCF
                                                                 2         Stipulation and Order For Defendant Reed Hein & Associates, LLC dba Timeshare Exit
                                                                                                                              Team’s Non-Assertion of Privilege
                                                                 3
                                                                 4                                               ORDER

                                                                 5           Pursuant to the stipulation of the appearing parties, and good cause appearing therefore,

                                                                 6    IT IS SO ORDERED.

                                                                 7           Dated this 29th day of May, 2020.

                                                                 8
                                                                 9
                                                                                                                         _________________________________
                                                                10                                                       United States Magistrate Judge
                                                                11                                                       ECF No. 236 is not approved since the
ALVERSON TAYLOR & SANDERS




                                                                      Respectfully submitted by,                         AMENDED STIPULATION AND ORDER
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                                                      ALVERSON TAYLOR & SANDERS                          REGARDING DEFENDANT REED HEIN
                                                                13                                                       & Associates, LLC dba Timeshare Exit
                                    LAS VEGAS, NV 89149




                                                                                                                         Team’s Non-Assertion of Privilege is the
                                        (702) 384-7000




                                                                14    By /s/ LeAnn Sanders                               operative stipulation.
                                          LAWYERS




                                                                      LEANN SANDERS, ESQ.
                                                                15    Nevada Bar No.: 000390
                                                                16    COURTNEY CHRISTOPHER, ESQ.
                                                                      Nevada Bar No.: 012717
                                                                17    6605 Grand Montecito Parkway, Suite 200
                                                                      Las Vegas, Nevada 89149
                                                                18    Attorneys for Defendant
                                                                      KEN B. PRIVETT, ESQ.
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                                     4                                    CC-26016
                                                                     Case 2:17-cv-03007-APG-VCF Document 240 Filed 05/29/20 Page 5 of 5



                                                                 1                                                 CERTIFICATE OF SERVICE
                                                                 2              Pursuant to FRCP 5, I hereby certify that I am an employee of ALVERSON, TAYLOR

                                                                 3    & SANDERS and that on the 29th day of May, 2020, I caused to be served via CM/ECF a true

                                                                 4    and correct copy of AMENDED STIPULATION AND ORDER REGARDING DEFENDANT

                                                                 5    REED HEIN & ASSOCIATES, LLC, d/b/a TIMESHARE EXIT TEAM’S NON-ASSERTION

                                                                 6    OF PRIVILEGE, to the following:

                                                                 7    Kimberly Maxson-Rushton, Esq.                                      Bruce Alan Finck, Esq.
                                                                      Email: krushton@cooperlevenson.com                                 Email: bfinck@bentonorr.com
                                                                 8    Gregory A. Kraemer, Esq.                                           Kevin M. McCormick, Esq.
                                                                      Email: gkraemer@cooperlevenson.com                                 Email: kmccormick@bentonorr.com
                                                                 9    COOPER LEVENSON, P.A.                                              BENTON ORR DUVAL & BUCKINGHAM
                                                                      1835 Village Center Circle                                         39 N. California Street
                                                                      Las Vegas, NV 89134                                                Ventura, CA 93001
                                                                10
                                                                      Phillip Silvestri, Esq.                                            David T. Gluth II, Esq.
                                                                11    Email: Phillip.Silvestri@gmlaw.com                                 Email: dgluth@grsm.com
ALVERSON TAYLOR & SANDERS




                                                                      GREENSPOON MARDER, LLP                                             Robert S. Larsen, Esq.
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12    3993 Howard Hughes Parkway, Ste. 400                               Email: rlarsen@grsm.com
                                                                      Las Vegas, NV 89169                                                GORDON REES SCULLY MANSUKHANI LLP
                                                                13                                                                       300 S. Fourth Street, Suite 1550
                                    LAS VEGAS, NV 89149




                                                                      Michele E. Durieux-Oquendo, Esq.                                   Las Vegas, NV 89101
                                        (702) 384-7000




                                                                14    Email: Michelle.Durieux@gmlaw.com
                                          LAWYERS




                                                                      Richard W. Epstein, Esq.                                           Panda Kroll, Esq.
                                                                15    Email: Richard.Epstein@gmlaw.com                                   Email: pkroll@pandakrollesq.com
                                                                      Jeffrey A. Backman, Esq.                                           LAW OFFICES OF PANDA KROLL
                                                                16    Email: Jeffrey.Backman@gmlaw.com                                   5999-B Ridgeview Street
                                                                      GREENSPOON MARDER LLP                                              Camarillo, CA 93012
                                                                17    200 E. Broward Blvd., Ste. 1800
                                                                      Fort Lauderdale, FL 33301-1963                                     Attorneys for Defendants REID HEIN &
                                                                18                                                                       ASSOCIATES, LLC, BRANDON REED,
                                                                      Attorneys for Plaintiffs                                           THOMAS PARENTAU,TREVOR HEIN,
                                                                19                                                                       and HAPPY HOUR MEDIA GROUP

                                                                20    Joseph A. Liebman, Esq.                                            Joseph P. Garin, Esq.
                                                                      Email: jliebman@baileykennedy.com                                  Email: jgarin@lipsonneilson.com
                                                                21    BAILEY KENNEDY                                                     Megan H. Hummel Esq.
                                                                      8984 Spanish Ridge Avenue                                          Email: mhummel@lipsonneilson.com
                                                                22    Las Vegas, NV 89148-1302                                           LIPSON NIELSON P.C.
                                                                                                                                         9900 Covington Cross Drive, Suite 120
                                                                23    Mitchell Reed Sussman, Esq.                                        Las Vegas, NV 89144
                                                                      (Admitted Pro Hac Vice)
                                                                24    Email: raventvl@aol.com                                            Attorneys for Defendant SCHROETER GOLDMARK
                                                                      Leslie Benjamin, Esq.                                              & BENDER, P.S.
                                                                25    (Admitted Pro Hac Vice)
                                                                      Email: lesliebenjamin419@gmail.com
                                                                26    1053 S. Palm Canyon Drive                                          /s/ Adam Noyce
                                                                      Palm Springs, CA 92264                                             An Employee of ALVERSON TAYLOR &
                                                                27                                                                       SANDERS
                                                                      Attorneys for Defendant
                                                                28    MITCHELL REED SUSSMAN
                                                                      n:\courtney.grp\cases\26016\pleadings\amended sao waiver of privilege.doc


                                                                                                                                          5                                      CC-26016
